Citation Nr: 0925441	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-33 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to service connection for tinea cruris. 

3.  Entitlement to service connection for groin pain. 

4.  Entitlement to service connection for blackouts. 

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left foot injury. 

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right hand surgery.  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to September 
1957.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2006 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Cleveland, Ohio, (hereinafter RO).  

The issue of entitlement to service connection tinea cruris 
is addressed in the REMAND portion of the decision below 
requires additional development and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has a 
current heart disability or a current disability manifested 
by groin pain or blackouts that is etiologically related to 
service.  

2.  Service connection for a left foot injury was denied by a 
July 2002 Board decision.  

3.  The additional evidence received since the July 2002 
Board decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
foot injury. 

4.  The medical evidence of record does not show that the 
Veteran incurred any additional disability due to 
carelessness, negligence, lack of proper skill, or similar 
instance of fault on the part of VA in connection with a 
January 2000 right carpal tunnel release.   

CONCLUSIONS OF LAW

1.  A heart disability or disabilities manifested by groin 
pain or blackouts were not incurred in or aggravated by 
service and a heart disability may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 

2.  The July 2002 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).  

3.  Evidence received to reopen the claim for entitlement to 
service connection for a left foot injury is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of right hand surgery have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication, the RO advised the 
claimant of the information necessary to substantiate the 
claims for service connection in letters dated in April 2005 
and September 2005, and his claim for benefits pursuant to 
38 U.S.C.A. § 1151 in a May 2005 letter.  With respect to the 
petition to reopen, the September 2005 letter was fully 
complaint with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
These letters also informed the Veteran of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Finally, while the Veteran was not provided with 
a notification letter informing him of how to establish 
ratings and effective dates, as this adjudication will not 
result in the grant of a benefit which would necessitate the 
assignment of a particular rating and effective date, this 
error is not prejudicial.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied with respect to the issues 
adjudicated below.   

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes voluminous VA treatment records, and the Veteran's 
own statements he presented.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

A VA examination is not warranted with respect to the claims 
for service connection for a heart disability or disabilities 
manifested by groin pain or blackouts because, as discussed 
below, there is no evidence meeting the low threshold that 
the evidence "indicates" that there "may" be a nexus 
between a current disability associated with such conditions 
and the Veteran's service, such as medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  With respect to the 
petition to reopen the claim for service connection for a 
left foot injury, VA is not required to provide a medical 
examination when, as in the instant case pursuant to the 
adjudication with respect to this claim below, new and 
material evidence has not been received to reopen a finally 
adjudicated claim.  38 C.F.R. § 3.159(c)(4)(iii).  

Thus, the Board finds that all necessary development has been 
accomplished with respect to the claims adjudicated below, 
and therefore appellate review of these issues may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims decided below that that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims adjudicated 
herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
 
A.  Service Connection Claims. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including heart disorders, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The service treatment records do not reflect do not reflect 
any evidence of a heart disorder or groin pain (aside perhaps 
from that associated with "jock itch," a matter addressed 
in connection with the claim for service connection for tinea 
cruris remanded below).  September 1956 service treatment 
records reflect the Veteran being brought for treatment in a 
stretcher after "passing out" due to fear of heights while 
climbing a pole and a subsequent fall.  The Veteran asserts 
that he hurt his groin in this fall, but the contemporaneous 
treatment records only reflect chest and right knee 
complaints.  No underlying organic disorder was demonstrated 
as the cause of the blackouts, and the assessment was 
"[c]onversion reaction, acute, moderate, in an essentially 
passive-dependent personality.  LOD yes, by aggravation."  
[The Board emphasizes that personality disorders such as 
demonstrated in September 1956 are not "diseases" for which 
service connection can be granted, and as a "matter of law" 
are not compensable disabilities.  38 C.F.R. § 3.303(c); Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).  Service connection 
for a psychiatric disorder was denied by the Board in a 
December 1958 decision, and the Veteran's claim has not been 
interpreted as a petition to reopen this claim, but rather a 
claim that his blackouts were due to a physical, rather than 
mental, disability.]  

The medical history collected at separation from service 
shows the Veteran contending that he suffered from fainting 
spells which he felt were the result of hypertension.  There 
was no evidence of hypertension in service, and blood 
pressure was recorded at 122/68 at separation.  The 
separation examination did not reflect a heart disability or 
the presence of any physical disability manifested as groin 
pain or blackouts.  The post-service evidence reflects VA 
treatment for several disabilities, to include diabetes with 
peripheral neuropathy and hyperlipidemia.  None of this 
evidence contains a medical finding or opinion that indicates 
the Veteran has a current heart disorder or a disability 
manifested by groin pain or blackouts that is etiologically 
related to service.  

As for the Veteran's assertions that he has a heart 
disability and disabilities  manifested by groin pain and 
blackouts as a result of service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  Espiritu; cf. Jandreau.  The Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  The Board finds, however, that the 
Veteran's lay statements in the present case are outweighed 
by the evidence contained in the service treatment records 
and the lack of any other competent medical evidence to 
support a conclusion that there is an etiologic relationship 
between the claimed disabilities and service.  As such, the 
claims for service connection for a heart disability and 
disabilities manifested by groin pain and blackouts must be 
denied.  Hickson, supra.  
  
Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection for a heart disability and 
disabilities manifested by groin pain and blackouts, the 
doctrine is not for application.  Gilbert, supra.  
 


B.  New and Material 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Service connection for a left foot injury was denied by a 
July 2002 Board decision, and this decision is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2008).  The Board denied the Veteran's claim on the basis of 
there being no medical evidence or opinion then of record 
that established the presence of a left foot disability which 
was connected to service.  

The record before the Board in July 2002 included the service 
treatment records that reflected foot pain associated with 
pes planus and the separation examination of the lower 
extremities, which was negative with the exception of second 
degree pes planus.  Also of record were reports from a June 
1958 VA examination, which included x-rays of the feet, that 
resulted in the conclusion that there was no pes planus.  
Additionally of record were written contentions and testimony 
from the Veteran that he injured his left leg and foot as a 
result of an injury sustained while loading ammunition on a 
truck and an opinion following a June 2000 VA fee basis 
examination that given the lack of in-service documentation 
of an injury to the left leg and ankle, the Veteran's left 
foot and ankle symptoms were not the result of service.  

In his petition to reopen, the Veteran repeated his assertion 
with respect to the injury involving the ammunition truck.  
This assertion is not new as it was previously of record at 
the time of the July 2002 Board decision, and even if 
considered as "new," it is not "material" as such 
assertions from lay persons as to matters that require 
medical expertise do not constitute material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  Also submitted since the July 2002 Board decision 
were voluminous VA clinical reports, none of which contain 
any medical findings or opinions linking a left foot 
disability to service.  

In sum, the Board finds that none of the additional evidence 
received since the July 2002 Board decision raises a 
reasonable possibility of substantiating the claim for 
service connection for a left foot injury as it does not 
contain any competent medical evidence demonstrating that the 
Veteran has a current left foot disability that is 
etiologically related to service.  Therefore, none of this 
evidence is material, and the claim for entitlement to 
service connection for a left foot disorder is not reopened.  
As new and material evidence to reopen the finally disallowed 
claim for service connection for a left foot injury has not 
been received, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

C.  1151 Claim

In general, when a Veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran, or pursuant to 
the provision of vocational rehabilitation training by VA,  
will be compensated in the same manner as if service-
connected, if the disability was caused by (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
care or (B) an event which is not reasonably foreseeable.  
See also 38 C.F.R. §§ 3.358, 3.361.

The Veteran underwent a right carpal tunnel release at a VA 
medical facility in January 2000, and the record reflects the 
Veteran signed a standard medical consent form prior to this 
surgery.  After this surgery, the Veteran complained about 
pain associated with surgical scarring in April 2000.  He 
described "no improvement" and indicated that his nerve 
symptoms had worsened in August 2000.  By November 2003, it 
was reported that there was improvement in the Veteran's pain 
level.  Electrodiagnostic testing in July 2004 revealed what 
was described as mild right carpal tunnel syndrome and an 
October 2004 outpatient report noted that there "has not 
really been a change in the symptoms since 2001."  
Regardless of the nature of the current disability in the 
right hand, there are no clinical reports or other objective 
evidence to support an assertion that as a result of the 
surgery on January 2000, the Veteran developed additional 
disability due to fault on the part of any VA personnel or an 
event which was not reasonably foreseeable.  As for the 
Veteran's assertions in this regard, such lay assertions 
cannot be used to establish the claim.  Espiritu, supra.  As 
such, the claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of right hand 
surgery is denied.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of right hand surgery, the doctrine is not for 
application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for a heart disability is 
denied. 

Entitlement to service connection for groin pain is denied. 

Entitlement to service connection for blackouts is denied. 

New and material evidence having not been received, the claim 
for service connection for a foot injury is not reopened.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right hand surgery is denied.  

REMAND

The service treatment reports reflect complaints of jock itch 
and related symptoms in the groin region in June and July 
1956.  The post service evidence includes VA clinical reports 
dated in September 2000 reflecting genital itching and 
sensitivity.   

The Veteran would be competent to establish the presence of 
genital itching since service.  See Jandreau, Barr, supra.  
As such, and given the in-service and post-service medical 
evidence above and the fact the symptoms in question are 
capable of lay observation, the Board concludes that a VA 
examination that includes an opinion as to whether the 
Veteran has tinea cruris as a result of service is necessary 
in this case in order to comply with the duty to assist 
provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon, supra.  As such, this case 
is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
examination to determine the etiology 
of any tinea cruris or any other groin 
infection or rash currently found.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
claims file must be made available to 
and reviewed by examiner in conjunction 
with the examination.  Following a 
review of the service and post service 
medical records and examination, it 
would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the Veteran has tinea 
cruris or other genital infection or 
rash as a result of service.  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  A complete 
rationale for the opinion must be 
provided.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim that has been 
remanded.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the claim that has been 
remanded must be readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the Veteran in connection with this 
claim, the Veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


